The Chancellor:—By the English practice, it is necessary in every case to bring the cause to a hearing, if the complainant wishes to get rid of costs ; although from the facts of the case, it clearly appears that if he had gone on, he would have been entitled to a decree. Dickson v. Parks 1 Ves. jun. 402; Anonymous, id. 140; Fidele v. Evans, 1 Cox’s Ca. 27. The 16th section of the act concerning costs, (1 R. L. 348,) provides, that upon the plaintiff’s dismissing his own bill in equity, or the defendants dismissing the same for want of prosecution, the plaintiff shall pay to the defendant full costs to be taxed. In the case of Arnoux v. Steinbrenner, (ante, 82,) this court decided, in analogy to the practice of the Supreme Court, that in the case of an executor who would not be liable in any event, and where the object of the suit was put an end to by circumstances not within his control, he might have his bill dismissed without the necessity of setting it down for a hearing.
*301In this case, it is certainly not clear that the complainant would be entitled to a decree at the hearing; but, on the contrary, the dissolution of the injunction shows that the late Chancellor was against him on the bill and answer. Without reference to the merits of the controversy, I am satisfied that the voluntary sale of the subject matter of the litigation, by the complainant, does not alter his rights in this respect, and that he is not entitled to dismiss his bill without costs.
The bill must be dismissed, with costs, unless he elects within twenty days to proceed to a hearing.